United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.A., claiming as widow of D.A., Appellant,
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 14-629
Issued: December 16, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

On January 17, 2014 appellant filed an appeal for review of a December 23, 2013
overpayment decision of the Office of Workers’ Compensation Programs (OWCP). The appeal
was docketed as No. 14-629.
The Board has duly considered the matter and finds that the December 23, 2013
overpayment decision by OWCP made insufficient findings of fact and statement of reasons
pertaining to the overpayment found of $66,562.58.1 Appellant, the employee’s widow, filed a
claim for survivor benefits. The basis for fact of injury, as stated in the November 4, 2013
preliminary overpayment, was “we deducted a total of $60,982.41 for Social Security offset. We
were supposed to deduct $125,970.23.” Appellant was advised to refer to enclosed financial
worksheets. The final overpayment decision did not further clarify the factual basis for the
determination or the amount.
The Board has noted that, in overpayment situations, it is essential that OWCP provide
the recipient of compensation with a clear statement showing how the overpayment was
calculated.2 The Board finds that OWCP did not adequately explain how fact and amount of the
1

See 20 C.F.R. § 10.126; P.G., Docket No. 14-430 (issued August 1, 2014).

2

See Teresa A. Ripley, 56 ECAB 528 (2005).

overpayment were determined. For this reason, the December 23, 2013 decision will be set aside
and the case remanded for further action consistent with this order.
IT IS HEREBY ORDERED THAT the December 23, 2013 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further action
conforming to this order.
Issued: December 16, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

2

